         Case 5:20-cr-00293-PRW Document 39 Filed 08/02/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )    Case No. CR-20-00293-PRW
                                          )
MARCEL STEWART,                           )
   a/k/a Marquis M. Stewart,              )
   a/k/a Marquis Stewart,                 )
    a/k/a Marcell M. Stewart,             )
   a/k/a Marcel M. Stewart,               )
   a/k/a Marcel A-Stewart,                )
   a/k/a Marcell Marquis A-Stewart,       )
   a/k/a Marcell Marquis Stewart,         )
   a/k/a Marcel Marquis Stewart,          )
                                          )
              Defendant.                  )

                           FINAL ORDER OF FORFEITURE

       The Court has reviewed the United States’ Motion for a Final Order of Forfeiture

(Dkt. 38). The Court finds:

       Pursuant to Title 18, United States Code, Section 924(d), Title 28, United States

Code, Section 2461(c), and Rule 32.2(b)(2), Federal Rule of Criminal Procedure, this Court

entered a Preliminary Order of Forfeiture based on defendant’s plea providing for the

forfeiture of defendant’s right, title and interest in the below-described property, and the

Court’s finding of requisite nexus between the property and the offense committed by the

defendant.

              a. SAR ARMS 9mm, SARGUN pistol bearing serial number T110216AC03869;
                 and

              b. any and all ammunition and magazines not specifically listed.
           Case 5:20-cr-00293-PRW Document 39 Filed 08/02/21 Page 2 of 3




       The Court’s Order further directed the United States to provide notice to any persons

known to assert an interest, as well as publishing notice stating the intent of the United

States to dispose of the property in accordance with the law, and further notifying all third

parties of their right to petition the Court within thirty (30) days for a hearing to adjudicate

the validity of their alleged legal interest in the property.

       Notice of this forfeiture and the requirements for filing a claim for the property was

published on the government’s website at www.forfeiture.gov for thirty (30) consecutive

days beginning on March 12, 2021, and ending on April 10, 2021, for at least 18 hours per

day.   A copy of the Preliminary Order of Forfeiture was also provided to the following

parties:

               a.   Brett Behenna, attorney representing the defendant, by Notice of
                    Electronic Filing on March 11, 2021. (See Doc. No. 26);

               b. Marcel Stewart, Defendant, by personal service via the USMS, on April
                  8, 2021. (See Doc. No. 38-2, USM-285, Process Receipt and Return
                  form); and

               c.             (c)   Dawntrea Diane Mann, potential claimant, by certified
                    mail, receipt number 7020 1810 0001 8066 3049, was returned by U.S.
                    Postal Service, marked “Return to Sender – Attempted - Not Known”.
                    (See Doc. No. 38-3, Return Envelope and Certified Mail Receipt).

       It appears from the record that no third party made any claim to or declared any

interest in the above-described forfeited property as required by the ancillary provision of

21 U.S.C. § 853(n). Therefore, any third-party interests are barred by failure of those

parties to file a petition.

                                               2
         Case 5:20-cr-00293-PRW Document 39 Filed 08/02/21 Page 3 of 3




       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the right,

title and interest to the property described above is hereby condemned, forfeited and vested

in the United States of America, free and clear of the claims of any person, including,

Marcel Stewart, and shall be disposed of according to law.

       That upon entry of this order, the Bureau of Alcohol, Tobacco, Firearms and

Explosives is directed to deliver the above-described property to the United States of

America for disposition according to law.

       IT IS FURTHER ORDERED that the United States District Court shall retain

jurisdiction in the case for the purposes of enforcing this Order.

       IT IS SO ORDERED this 2nd day of August 2021.




                                              3
